DETAILED ACTION

Status of Claims
Claims 1-3, 5-8, 10-17, 19, and 20 have been amended in the response received 8/16/2021.
Claims 9 and 18 have been canceled in the response received 8/16/2021.
Claims 21 and 22 are new in the response received 8/16/2021.
Accordingly, claims 1-8, 10-17, and 19-22 are pending.
Claims 1-8, 10-17, and 19-22 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 7, 9, 11, 12, 18, 19, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 & 6, 7, 2, 16, 20, 21, and 25 of U.S. Patent No. 10,546,338 (hereinafter ’338 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 9, 11, 12, 18, 19, and 20 of the pending application read on claims 1, 5 & 6, 7, 2, 16, 20, 21, and 25, respectively, of the ‘338 patent. 
It is noted that claims 1, 12, and 19 of the application include the limitation of “information of user-desired ambient environment,” while claims 1, 16, and 21of the ‘338 patent recite “sensor data”. The “sensor data” of the ‘338 patent is described by the ‘338 patent as including “information regarding the user-desired environment.” See ‘338 col. 5, ln. 14-24. Therefore, the “information of user-desired ambient environment” is interpreted to be the “sensor data” of the ‘338 patent since “sensor data” is defined to be “information regarding the user-desired environment.”

Claims 2-4, 10, 13, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 16-18, 20, and 25 of U.S. Patent No. 10,546,338 B1 in view of US 2013/0024203 A1 (hereinafter Flores). 
Claims 2 and 13 of the application recite wherein obtaining of the information of user-desired ambient environment further comprises: analyzing user data stored in the first device; and extracting the information of user-desired ambient environment based on the analyzing result 
Claims 3-4 and 14 of the application recite wherein the user data comprises information used by an application running on the first device and wherein the application comprises at least one of a schedule application, a memo application, a Short Messaging Service (SMS) application, a mail application, or a SNS application. The ‘338 patent does not explicitly recite an application. However, Flores does teach the point of interest recommendation system operating on an application (Flores: [0024], [0032], [0060]). It would have been obvious to have expanded the method of the ‘338 patent to include the features of Flores because it would have improved the user experience by providing better and real-time information regarding points of interest (Flores: [0003]-[0004]). 
Claim 10 of the application recites obtaining of sensor information regarding vicinities of the first device from one or more sensors, wherein the first device is one of the plurality of devices; and transmitting the sensor information and place information regarding the first device to the place recommending apparatus. The ‘338 patent does not explicitly recite this. However, Flores does teach obtaining of sensor information regarding vicinities of the first device from one or more sensors, wherein the first device is one of the plurality of devices; and transmitting the sensor information and place information regarding the first device to the place recommending 
Claim 17 of the application recites the features of claims 5 and 6 of the ‘338 patent occurring on a first device. The ‘338 patent does not explicitly recite the features being performed on a first device. However, Flores does teach this (Flores: [0044], [0053], [0048]). It would have been obvious to have expanded the method of the ‘338 patent to include the features of Flores because it would have improved the user experience by providing better and real-time information regarding points of interest (Flores: [0003]-[0004]). 

Claims 5, 6, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 16-18, 20, and 25 of U.S. Patent No. 10,546,338 B1 in view of US 2013/0275164 A1 (hereinafter Gruber). 
Claims 5 & 15 and 6 & 16 of the application recite wherein obtaining of the information of user-desired ambient environment further comprises: obtaining of the information of user-desired ambient environment based on the user's input; and wherein the user's input comprises at least one of a voice or a text and wherein when the user's input is text, obtaining of the information of user-desired ambient environment further comprises: analyzing context of the text including at least one of a environment description phrase and place description phrase; extracting the environment description phrases from the text; and obtaining of the information of user-desired ambient environment based on the environment description phrase. The ‘338 patent does not explicitly recite this. However, Gruber does teach wherein obtaining of the information . 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 16-18, 20, and 25 of U.S. Patent No. 10,546,338 B1 in view of US 2013/0262479 A1 (hereinafter Liang).
 Claim 8 of the application recites wherein obtaining of the user sensor profile further comprises: analyzing sensor information corresponding to each of the plurality of places; obtaining of common characteristic information based on the analyzing result of sensor information; and generating the user sensor profile based on the common characteristic information. The ‘338 patent does not explicitly recite this. However, Liang does teach wherein obtaining of the user sensor profile further comprises: analyzing sensor information corresponding to each of the plurality of places; obtaining of common characteristic information based on the analyzing result of sensor information; and generating the user sensor profile based on the common characteristic information (Liang: [0033], [0036], [0050], Fig. 2). It would have 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21 and 22 recite the limitation: “converting…the information of the user-desired ambient environment into predetermined environment information unit.” The limitation renders the claims indefinite because it is unclear if the processor is converting the information into a predetermined environment information unit or multiple predetermined environment information units. As such, the metes and bounds of the claim are unclear. 








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the first device and place recommending apparatus, as claimed in claims 12 and 19, are directed to apparatuses. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of recommending a point of interest. Specifically, representative claim 1 recites the abstract idea of: 
receiving a recommendation of a point of interest (POI) information, the method comprising: 
obtaining information of a user-desired ambient environment for a POI of a user; 
transmitting a POI information recommendation request including a request for at least one recommended place and the information of the user-desired ambient environment; 
receiving the recommendation of the POI information including information on the at least one recommended place in response to the transmitted POI information recommendation request, and wherein the at least one recommended place is identified  based on the information of user-desired ambient environment and current environment information;
collect the current environment information related to a plurality of places in real time and store the current environment information; and 
providing the recommendation of the POI information for the user, wherein the recommendation of the POI information includes current environment information identified for at least one recommended place based on the current environment information to recognize current environment information related to the POI in real time without visiting the POI.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. As described in the 2019 PEG, one enumerated grouping of abstract ideas includes mental processes which include “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending points of interest, as noted above. The recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. In this case, obtaining 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as a device, a place recommending apparatus, at least one processor, a plurality of devices, and a database. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of recommending points of interest occurs within an electronic world merely indicates a field of use 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial 
As such, representative claim 1 is ineligible. 
Dependent claims 2-8, 10, 11, and 21 do not aid in the eligibility of independent claim 1. For example, claims 2-8 and 11 merely further define the abstract limitations of claim 1. Additionally, claims 10 and 21 merely provides further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that certain claims include additional elements: an application running on the first device (claims 3 & 4) and one or more sensors (claim 10). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Thus, dependent claims 2-8, 10, 11, and 21 are also ineligible. Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a first device and place recommending apparatus, claims 12-17, 19, 20, and 22 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1-8, 10, 11, and 21. Therefore, the claims recite the same abstract idea as that recited in claims 1-8, 10, 11, and 21.
It is noted that certain claims include additional elements: the first device comprising a communicator and at least one processor coupled with the communicator and one or more sensors (claim 12) and a place recommending apparatus comprising a communicator and at least one processor coupled with the communicator (claim 19). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
As such, claims 12-17, 19, 20, and 22 are rejected for at least similar rationale as discussed above.
	

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0168347 A1 (hereinafter Childress) in view of US 2013/0024203 A1 (hereinafter Flores) and US 2013/0275164 A1 (hereinafter Gruber).

Regarding claim 1, Childress discloses a method of receiving, by a first device, a recommendation of Point of Interest (POI) information from a place recommending apparatus, the method comprising: 
obtaining, by at least one processor, information of a user-desired ambient environment for a POI of a user (Childress, see at least: [0043] discloses “user 420 may specify user preferences and attitudes in preferences storage 416 via user interface 418…preferences storage 416 collects user preferences and attitudes for an optimal physical space [i.e., POI]…for example, user 420 may specify a preferences for free wireless Internet access at a coffee house, with a temperature of 75 degrees.”); 
transmitting, by the at least one processor, to the place recommending apparatus, a POI information recommendation request including a request for at least one recommended place and the information of the user-desired ambient environment (Childress, see at least: [0047] discloses “user request for a suitable physical space is detected…via the user interface of a requestor device,” wherein “the user submits a request for broadcasts from optimizing devices…in order to find a physical space with certain characteristics.” See also, Fig. 4); 
receiving, by the at least one processor, from the place recommending apparatus, the recommendation of the POI information including information on the at least one recommended place in response to the transmitted POI information recommendation request, and wherein the at least one recommended place is identified based on the information of user-desired ambient environment and current environment information by the place recommending apparatus which collects the current environment information related to a plurality of places in real time (Childress, see at least: [0049] discloses “the optimal space analyzer then uses algorithms to compare the optimized establishment characteristics [i.e., current environment information] of the optimizing device against the user’s preferences [i.e., information of user-desired ambient environment]…and generates a ranking of physical spaces that matches the user’s preferences [i.e., recommendation of POI information].” See also, [0050] disclosing “the optimal space analyzer returns the result to the user via the user interface.” See also, Fig. 5); and 
providing, by the at least one processor, the recommendation of the POI information for the user (Childress, see at least: [0050] discloses “the optimal space analyzer returns the result to the user via the user interface.” See also, Fig. 5).
Although disclosing receiving a recommendation of a POI and providing the recommendation for the user, Childress does not explicitly disclose:
wherein the at least one recommended place is identified based on the information of user-desired ambient environment and current environment information of a plurality of devices including the device;
stores the current environment information in a database; and 
wherein the recommendation of the POI information includes current environment information identified for at least one recommended place based on the current environment information of the plurality of devices to recognize current environment information related to the POI in real time without visiting the POI.
However, Flores teaches:
wherein the at least one recommended place is identified based on current environment information of a plurality of devices including the device (Flores, see at least: [0010] teaches “telemetry data can be automatically collected from one or more computing devices,” wherein “the computing devices can be associated with one or more points of interest within a geographical region.” [0019] discloses “recommendation server 120 can receive information 112-118 which can be utilized to generate a recommendation 124…for activities and/or points of interest (POI),” wherein Fig. 1 displays that information 112 is “Telemetry” which includes “video,” “audio,” “temperature,” “location,” “smell,” “speed,” “misc.” [i.e., information of current environment]. [0020] teaches “telemetry 112 can be obtained from mobile devices associated with visitor 152 to determine current weather conditions at point of interest 144.” [0021] teaches “telemetry 112 provided by computing devices at various points of interest can drive recommendation decisions.” See also, [0023]);
stores the current environment information in a database (Flores, see at least: [0043] teaches “historic data component 229 can maintain data sets of a previously collected information (e.g., telemetry 272…), which may be maintained in data store 230.”); and 
wherein current environment information identified for at least one recommended place based on the current environment information of the plurality of devices (Flores, see at least: [0028] discloses “recommendation 124 can include…reservation information, point of interest event information, and the like,” ).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the at least one recommended place is identified based on current environment information of a plurality of devices including the device, storing the current environment information in a database, and wherein current environment information identified for at least one recommended place based on the current environment information of the plurality of devices as taught by Flores in the POI recommendation system of Childress because it would have enhanced the user experience by gathering real-time, dynamic information (Flores: [0001]-[0004]).
Additionally, Gruber teaches wherein the recommendation of the POI information includes environment information to recognize environment information related to the POI in real time without visiting the POI (Gruber, see at least: [0925] (Table 3) displays results summaries include “Here are some restaurants near Palo Alto that match ‘quiet romantic’ in reviews.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the recommendation of the POI information includes 

Regarding claim 2, Childress in view of Flores and Gruber teaches the features of claim 1, as noted above. Childress further discloses wherein obtaining of the information of the user-desired ambient environment comprises: 
analyzing user data stored in the device (Childress, see at least: [0043] discloses “user 420 may specify user preferences and attitudes in preferences storage 416 via user interface 418…preferences storage 416 collects user preferences and attitudes for an optimal physical space [i.e., POI]…for example, user 420 may specify a preferences for free wireless Internet access at a coffee house, with a temperature of 75 degrees.”); and 
extracting the information of the user-desired ambient environment based on a result of analyzing the user data (Childress, see at least: [0048] discloses “the physical space analyzer retrieves a user specification of preferences stored in the preferences storage by the user.”).  

Regarding claim 3, Childress in view of Flores and Gruber teaches the features of claim 2, as noted above. Childress further discloses wherein the user data comprises information used by an application running on the device (Childress, see at least: [0037] discloses “user 322 may have requestor device 324 that uses physical space analyzer 321, which may be implemented as an application within requestor device 324.” See also, [0042]).

Regarding claim 4, Childress in view of Flores and Gruber teaches the features of claim 3, as noted above. Childress further discloses wherein the application comprises at least one of a schedule application, a memo application, a Short Messaging Service (SMS) application, a mail application, or a SNS application (Childress, see at least: [0037] discloses “user 322 may have requestor device 324 that uses physical space analyzer 321, which may be implemented as an application within requestor device 324.” See also, [0042]).  

Regarding claim 5, Childress in view of Flores and Gruber teaches the limitations of claim 1, as noted above. Although disclosing determining information of a user-desired ambient environment, Childress does not disclose wherein obtaining of the information of the user-desired ambient environment comprises: 
obtaining the information of the user-desired ambient environment based on an input of the user; and 
wherein the input of the user comprises at least one of a voice or a text.  
However, in a similar system of recommending places of interest, Gruber teaches wherein obtaining of the information of the user-desired ambient environment comprises: 
obtaining the information of the user-desired ambient environment based on an input of the user (Gruber, see at least: Fig. 49 & [1037] describe “receives a speech input from a user.” Table 1 of [0923] displays input may be “quiet romantic restaurant in palo alto” or “I want the best quiet romantic Italian restaurant for osso buco in or near menlo park.” See also, Fig. 48); and 
wherein the input of the user comprises at least one of a voice or a text (Gruber, see at least: Fig. 49 & [1037] describing the input is speech input. [0144]-[0146] describe that the input can be “voice input” or “text input”. See also, Fig. 48).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included obtaining the information of the user-desired ambient environment based on an input of the user which comprises at least one of a voice or a text as taught by Gruber in the POI recommendation system of Childress because it would have improved the user’s experience (Gruber: [0010]) and solved the user’s problems (Gruber: [0134]).

Regarding claim 6, Childress in view of Flores and Gruber teaches the limitations of claim 5, as noted above. Although disclosing determining information of a user-desired ambient environment, Childress does not disclose wherein when the input of the user is text, obtaining the information of user-desired ambient environment further comprises: 
analyzing context of the text including at least one of a environment description phrase and a place description phrase; 
extracting the environment description phrase from the text; and 
obtaining the information of the user-desired ambient environment based on the environment description phrase.  
However, in a similar system of recommending places of interest, Gruber teaches wherein when the input of the user is text, obtaining the information of user-desired ambient environment further comprises: 
analyzing context of the text including at least one of a environment description phrase and a place description phrase (Gruber, se at least: [0239] describes “process input from the user Examiner note: the input includes a description of “quiet restaurant”, therefore, in processing the speech input, the system of Gruber is analyzing the description of the environment (e.g., quiet) and place (e.g., restaurant)); 
extracting the environment description phrase from the text (Gruber, se at least: [0239] describes “process input from the user or the user’s environment.” Examiner note: the input includes a description of “quiet restaurant”, therefore, in processing the speech input, the system of Gruber is analyzing the description of the environment (e.g., quiet) and place (e.g., restaurant)); and 
obtaining the information of the user-desired ambient environment based on the environment description phrase (Gruber, se at least: [0239] describes “process input from the user or the user’s environment.” Examiner note: the input includes a description of “quiet restaurant”, therefore, in processing the speech input, the system of Gruber is analyzing the description of the environment (e.g., quiet) and place (e.g., restaurant)). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein when the input of the user is text, obtaining the information of user-desired ambient environment further comprises analyzing context of the text including at least one of a environment description phrase and a place description phrase, extracting the environment description phrase from the text, and obtaining the information of the user-desired ambient environment based on the environment description phrase as taught by Gruber in the POI recommendation system of Flores because it would have improved the user’s experience (Gruber: [0010]) and solved the user’s problems (Gruber: [0134]).

Regarding claim 7, Childress in view of Flores and Gruber teaches the features of claim 1, as noted above. Although disclosing obtaining information of a user-desired ambient environment, Childress does not explicitly disclose wherein obtaining of the information of the user-desired ambient environment comprises: 
obtaining of a user sensor profile which is stored in the device; and 
wherein the user sensor profile is generated in advance through one or more times of sensor recognition.
However, Flores further teaches wherein obtaining of the information of the user-desired ambient environment comprises: 
obtaining of a user sensor profile which is stored in the device (Flores, see at least: [0044] discloses “data store 230 can be a hardware/software component able to store data, such as user preferences 231, recommendation reports 232, historical telemetry data, and the like.” [0050] discloses “telemetry 272 can be associated with one or more sensors 262 of device 260,” and [0053] discloses “sensor 262 can include, but is not limited to, a camera, a microphone, a temperature sensor,” etc. and “audio telemetry can be collected while a user interacts with a mobile phone application.” See also, [0023] Examiner note: since the data stores historical telemetry data and since telemetry data is collected via sensors, the data store is storing sensor data); and 
wherein the user sensor profile is generated in advance through one or more times of sensor recognition (Flores, see at least: [0053] discloses “sensor 262 can include, but is not limited to, a camera, a microphone, a temperature sensor,” etc. and “audio telemetry can be collected while a user interacts with a mobile phone application.” See also, [0048]).  


Regarding claim 10, Childress in view of Flores and Gruber teaches the features of claim 1, as noted above. Although disclosing gathering environment information, Childress does not explicitly disclose:
obtaining sensor information regarding vicinities of the device from one or more sensors, wherein the device is one of the plurality of devices; and 
transmitting the sensor information and place information regarding the device to the place recommending apparatus.
Flores further discloses: 
obtaining sensor information regarding vicinities of the device from one or more sensors, wherein the device is one of the plurality of devices (Flores, see at least: [0049] discloses “leveraging a myriad of sensors 262, many of which are portable/mobile and specific to one or more customers frequenting the POIs.” [0053] discloses “sensor 262 can include…a proximity sensor, a location sensor (e.g., Global Positioning System receiver).” See also, [0023]); and 
transmitting the sensor information and place information regarding the device to the place recommending apparatus (Flores, see at least: [0049] discloses “leveraging a myriad of .  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included obtaining sensor information regarding vicinities of the device from one or more sensors, wherein the device is one of the plurality of devices and transmitting the sensor information and place information regarding the device to the place recommending apparatus as taught by Flores in the POI recommendation system of Childress because it would have enhanced the user experience by gathering real-time, dynamic information (Flores: [0001]-[0004]).

Regarding claim 11, Childress in view of Flores and Gruber teaches the features of claim 1, as noted above. Childress further discloses wherein the information of user-desired ambient environment comprises at least one of noise, brightness, a temperature, and an air condition (Childress, see at least: [0043] discloses “user 420 may specify user preferences and attitudes in preferences storage 416 via user interface 418…preferences storage 416 collects user preferences and attitudes for an optimal physical space [i.e., POI]…for example, user 420 may specify a preferences for free wireless Internet access at a coffee house, with a temperature of 75 degrees.”).  

Regarding claims 12-17, claims 12-17 are directed to a device. Claims 12-17 recite limitations that are parallel in nature to those addressed above for claims 1-3 and 5-7, 
It is noted that claim 12 further recites a device comprising a communicator and at least one processor coupled with the communicator and one or more sensors.
Childress further discloses a device comprising a communicator and at least one processor coupled with the communicator and one or more sensors (Childress, see at least: Fig. 1, [0049] disclosing information sensor).

Regarding claim 19, Childress discloses a place recommending apparatus comprising: 
a communicator (Childress, see at least: Fig. 1); and 
current environment information (Childress, see at least: [0049] discloses “information sensor of the physical space analyzer then detects broadcasts from optimizing devices.”);
at least one processor coupled with the communicator (Childress, see at least: Fig. 1) the at least one processor being configured to: 
receive a point of interest (POI) information recommendation request including a request for at least one recommended place and information of a user-desired ambient environment for a POI of a user (Childress, see at least: [0047] discloses “user request for a suitable physical space is detected…via the user interface of a requestor device,” wherein “the user submits a request for broadcasts from optimizing devices…in order to find a physical space with certain characteristics.” See also, Fig. 4); 
identify the at least one recommended place based on the information of user-desired ambient environment and the current environment information (Childress, see at least: [0049] discloses “the optimal space analyzer then uses algorithms to compare the optimized ;  
24Docket No.: 1900.1423Cgenerate a recommendation of the POI information including information on the at least one recommended place in response to the received POI information recommendation request (Childress, see at least: [0049] discloses “the optimal space analyzer then uses algorithms to compare the optimized establishment characteristics [i.e., current environment information] of the optimizing device against the user’s preferences [i.e., information of user-desired ambient environment]…and generates a ranking of physical spaces that matches the user’s preferences [i.e., recommendation of POI information].” See also, [0050] disclosing “the optimal space analyzer returns the result to the user via the user interface.” See also, Fig. 5); and 
transmit the recommendation of the POI information for the user (Childress, see at least: [0050] discloses “the optimal space analyzer returns the result to the user via the user interface.” See also, Fig. 5).  
Although disclosing receiving a recommendation of a POI and providing the recommendation for the user, Childress does not explicitly disclose:
a memory including a database to store the current environment information related to a plurality of places in real time; and 
wherein the recommendation of the POI information includes current environment information identified for at least one recommended place based on the current environment information of the plurality of devices to recognize current environment information related to the POI in real time without visiting the POI.
However, Flores teaches:
a memory including a database to store the current environment information related to a plurality of places in real time (Flores, see at least: [0043] teaches “historic data component 229 can maintain data sets of a previously collected information (e.g., telemetry 272…), which may be maintained in data store 230.”); and 
wherein the recommendation of the POI information is based on the current environment information of the plurality of devices (Flores, see at least: [0028] discloses “recommendation 124 can include…reservation information, point of interest event information, and the like,” ).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a memory including a database to store the current environment information related to a plurality of places in real time and wherein the recommendation of the POI information is based on the current environment information of the plurality of devices as taught by Flores in the POI recommendation system of Childress because it would have enhanced the user experience by gathering real-time, dynamic information (Flores: [0001]-[0004]).

Additionally, Gruber teaches wherein the recommendation of the POI information includes current environment information identified for at least one recommended place to recognize current environment information related to the POI in real time without visiting the POI (Gruber, see at least: [0925] (Table 3) displays results summaries include “Here are some restaurants near Palo Alto that match ‘quiet romantic’ in reviews.”).


Regarding claim 20, claim 20 is directed to a at least one non-transitory computer readable medium. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 1.
It is noted that claim 20 further recites at least one non-transitory computer readable medium storing computer readable instructions which, when executed by a processor of a device, causes the processor to control the device to perform operations.
Childress further discloses at least one non-transitory computer readable medium storing computer readable instructions which, when executed by a processor of a device, causes the processor to control the device to perform operations (Childress, see at least: [0067]-[0068]).   

	
	
	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0168347 A1 (hereinafter Childress) in view of US 2013/0024203 A1 (hereinafter Flores) and US 2013/0275164 A1 (hereinafter Gruber) and further in view of US 2013/0262479 A1 (hereinafter Liang).

Regarding claim 8, Childress in view of Flores and Gruber teaches the limitations of claim 7, as noted above. Although disclosing collecting information of a user-desired ambient environment, Childress does not explicitly disclose wherein obtaining of the user sensor profile comprises: 
analyzing sensor information corresponding to each of the plurality of places;
obtaining common characteristic information based on a result of analyzing the sensor information; and 
generating the user sensor profile based on the common characteristic information.  
However, Flores further teaches wherein obtaining of the user sensor profile comprises: analyzing sensor information corresponding to each of the plurality of places (Flores, see at least: [0050] discloses “telemetry 272 can be associated with one or more sensors 262 of device 260.” [0058] discloses “telemetry associated with points of interest.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein obtaining of the user sensor profile comprises: analyzing sensor information corresponding to each of the plurality of places as taught by Flores in the POI recommendation system of Childress because it would have enhanced the user experience by gathering real-time, dynamic information (Flores: [0001]-[0004]).

obtaining common characteristic information based on a result of analyzing the sensor information (Liang, see at least: [0033] describes determinations of user stays and user’s points of interest are performed on persistently collected sensor data. [0036] describes location behavior patterns and user’s location preference such as which POIs a user visits often. See also, [0050], Fig. 2); and 
generating the user sensor profile based on the common characteristic information (Liang, see at least: [0036] describes “the user profile is defined as the results of location based user behavior analysis.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included obtaining of common characteristic information based on the analyzing result of sensor information and generating the user sensor profile based on the common characteristic information as taught by Liang in the POI recommendation system of Childress/Flores/Gruber because it would have made the POI determination and recommendation more accurate and easier for a user to obtain (Liang: [0003]-[0006]).


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0168347 A1 (hereinafter Childress) in view of US 2013/0024203 A1 (hereinafter Flores) and US 2013/0275164 A1 (hereinafter Gruber) and further in view of US 2013/0311270 A1 (hereinafter Daftary).

Regarding claim 22, Childress in view of Flores and Gruber teaches the limitations of claim 1, as noted above. Although disclosing collecting information of a user-desired ambient environment, Childress does not explicitly disclose converting, by at least one processor, the information of the user-desired ambient environment into predetermined environment information unit. 
However, Daftary teaches converting, by at least one processor, the information of the user-desired ambient environment into predetermined environment information unit (Daftary, see at least: [0075] teaches “algorithms can apply weights to the various variables 234 to perhaps more accurately predict which ambiences 235 might be involved,” wherein [0097] teaches that “variables” may include “search variables” such as “one or more moods,” which can include “sunny”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included converting, by at least one processor, the information of the user-desired ambient environment into predetermined environment information unit as taught by Daftary in the POI recommendation system of Childress/Flores/Gruber because it would have it would have assisted the system in more accurately determining the appropriate ambience and activity and would have provided more useful search results to a user (Daftary: [0075], [0003]).

Regarding claim 22, claim 22 is directed to a device. Claim 22 recites limitations that are parallel in nature to those addressed above for claim 21 which is directed towards a method. Claim 22 is therefore rejected for the same reasons as set forth above for claim 21.  

	
	
	




Response to Arguments
With respect to the double patenting rejections, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained but held in abeyance.

With respect to the objections, Applicant's amendments have rendered the objections moot. As such, the objections have hereby been withdrawn. 

With respect to the rejections under 35 U.S.C. 112(b), Applicant's amendments have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 

With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 9-10 of the Remarks Applicant argues that “the human mind would not be able to ‘observe’ or collect environment information related to a plurality of places in real time.” The Examiner respectfully disagrees and maintains a person is able to collect or observe environment information related to a plurality of places in real time. “Observation” or “collection” is not limited to a visual observation or an in-person observation. Rather, a person could collect or observe information based on other information that people provide to that person. For example, Person A could receive information from Person B and Person C related to the temperature or noise level at a certain location. In receiving this information, Person A is “observing” or “collecting” environment information related to a plurality of places in real time. As such, the Examiner maintains that the claims recite an abstract idea such as a mental process. 
the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0003] of Applicant’s specification, which describes Applicant’s claimed invention is directed toward solving problems such as finding a place based on more than pictures or reviews. While the specification describes using sensors and Internte of Things devices, the specification does not describe how this technology created a problem and how that problem was solved in a technological manner. Although the claims include computer technology such as a device, place recommending apparatus, at least one processor, a plurality of devices, and a database, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of recommending a point of interest. The claimed process, while arguably resulting in better recommendations for customer, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. 

With respect to the rejections made under 35 U.S.C. 102 and 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoppit Launches The World’s First Ambience Search Engine For Restaurants (NPL) – the NPL document describes recommending restaurants based on a user’s preference of a particular ambience.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625